Citation Nr: 1810265	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.
 
2.  Entitlement to a rating in excess of 10 percent for distal right tibia and fibular fracture.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the VA Regional Office (RO) in Detroit, Michigan.

Most recently, in August 2016, the Board remanded the claims to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

These claims were remanded most recently in August 2016 to afford the Veteran new VA examinations.  The Veteran underwent an examination regarding his pseudofolliculitis in November 2016.  The examiner at that time was asked to opine on whether, at any point since the September 2008 (one year prior to the September 2009) claim for increase, the Veteran's service-connected skin disability has increased in severity.  The examiner noted in a November 2016 addendum that since November 2011, there is no evidence to support that the Veteran's service connected skin condition of pseudofolliculitis barbae has increased in severity.  The examiner stated that the Veteran has not required intervention from his VA provider or a dermatologist; however, only the documentation since November 2011 was addressed and in fact earlier documentation shows that the Veteran sought treatment from a private dermatologist in March 2010.  Therefore, upon remand an addendum opinion should be obtained.

Regarding the leg disability, the Veteran was afforded a VA examination in November 2016.  The examiner noted that the Veteran had "marked valgus deformity of the right lower leg and in the absence of his paraplegia he may have functional loss."  However, the examiner was instructed to opine on whether there was nonunion of the tibia and fibula with loose motion requiring a brace.  The examiner did not address this, which is part of the rating criteria under Diagnostic Code 5262 of 38 C.F.R. § 4.71a, and should do so upon remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the November 2016 skin examination to obtain an addendum to their opinion.  If unavailable, another clinician should provide an opinion.  The claims file and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based on review of all pertinent evidence and lay assertions, the examiner should indicate whether, at any point since the September 2008 (one year prior to the September 2009) claim for increase, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.
The examiner should specifically address any dermatology records from that time period including the notations in March 2010 of treatment from dermatologist Dr. H., VAMC records where the Veteran states he was on medication from Dr. H. that did not help his condition, and the Veteran's lay statements from May 2010.

2.  Return the matter to the examiner that conducted the November 2016 leg examination to obtain an addendum to their opinion.  If unavailable, another clinician should provide an opinion.  The claims file and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should state, with regard to tibia and fibular impairment, whether there is nonunion with loose motion requiring a brace.  

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issues on appeal, specifically including consideration of the finding in the November 2016 examination that the Veteran had "marked valgus deformity of the right leg."  If the benefits sought on appeal remain denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






